[Cite as State v. Dunkle, 2021-Ohio-1035.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                      No. 19AP-820
v.                                                  :               (C.P.C. No. 07CR-491)

Charles E. Dunkle,                                  :             (REGULAR CALENDAR)

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                     Rendered on March 30, 2021


                 On brief: G. Gary Tyack, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee. Argued: Seth L. Gilbert.

                 On brief: The Law Office of Eric J. Allen, Ltd., and Eric J.
                 Allen, for appellant. Argued: Eric J. Allen.


                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Defendant-appellant, Charles E. Dunkle, appeals a judgment of the Franklin
County Court of Common Pleas denying his motion for leave to file a delayed motion for
new trial. Because the trial court did not abuse its discretion, we affirm that judgment.
        {¶ 2} On January 18, 2007, appellant and a co-defendant, Ronnie McWhorter,
were indicted for aggravated murder in violation of R.C. 2903.01. The indictment arose
from the beating death of Howard Hough on January 10, 2007.
No. 19AP-820                                                                                           2

        {¶ 3} In summary,1 the testimony presented at appellant's trial established that in
the early evening of January 10, 2017, McWhorter and Paul Fugate beat Hough severely,
left him in an alley, and then went to McWhorter's residence. McWhorter's sister, Michelle,
a neighbor, Heather Moore, and appellant were at the house when the men returned.
McWhorter told the group about Hough's beating. Heather and Michelle testified that they
heard appellant urge McWhorter to return to the scene to finish Hough off in order to keep
him from reporting the incident to the police. Thereafter, appellant and McWhorter left
the residence for 20 to 30 minutes. When they returned, appellant told Heather and
Michelle that he had picked up a board and repeatedly beat Hough in the head with it.
Medical testimony established that Hough died from blunt trauma to the head and that his
injuries were consistent with being struck by a board. Following his arrest, appellant
boasted to a cell mate about beating an individual in the back of the head with a board.
        {¶ 4} A jury returned a verdict finding appellant guilty as charged in the
indictment. The trial court sentenced appellant to 30 years to life imprisonment. This court
affirmed appellant's conviction and sentence. State v. Dunkle, 10th Dist. No. 08AP-370,
2009-Ohio-1549.        Appellant subsequently filed a petition for post-conviction relief
pursuant to R.C. 2953.21. This court affirmed the trial court's dismissal of the petition.
State v. Dunkle, 10th Dist. No. 13AP-687, 2014-Ohio-1028.
        {¶ 5} On August 19, 2019, appellant filed two motions in the trial court: a motion
for leave to file a delayed motion for new trial and a motion for new trial. Appellant's
motions were premised on alleged newly discovered evidence of his innocence, i.e.,
McWhorter's recantation of his trial testimony implicating appellant in Hough's murder.
In his motion for leave, appellant maintained that McWhorter wrote to him and indicated
that he "wanted to tell the truth" in order to "calm his conscience." (Aug. 19, 2019 Mot. for
an Order Granting Leave to File a Mot. for New Trial, at 4.) Thereafter, appellant's counsel
obtained an affidavit "as soon as he could to secure this information." Id. at 5. Appellant
asserted that McWhorter's affidavit "exonerates the Defendant." Id. at 4. Appellant argued
that McWhorter's recantation of his trial testimony constituted newly discovered evidence
that he was unavoidably prevented from discovering within the 120-day period for filing a


1 The summary is gleaned from the facts set forth in State v. Dunkle, 10th Dist. No. 08AP-370, 2009-Ohio-
1549, and State v. Dunkle, 10th Dist. No. 13AP-687, 2014-Ohio-1028.
No. 19AP-820                                                                                  3

motion for new trial because "[i]t was not feasible for the Defendant to know that
[McWhorter] would eventually tell the truth." Id.
       {¶ 6} In an undated affidavit attached to appellant's motion for leave, McWhorter
stated that Hough's mistreatment of his mother caused friction between him and Hough.
(McWhorter Aff. at ¶ 1.) On January 10, 2017, McWhorter was at home with his wife, his
sister, and appellant. Id. at ¶ 2. Fugate told McWhorter he had just seen Hough in a nearby
alley. Id. at ¶ 3. McWhorter had been drinking and was very angry with Hough. He then
left the house with Fugate, found Hough in the alley, beat him, and left him there. Id. at
¶ 3, 6. Later, McWhorter's sister and some other women checked on Hough; he was sitting
in the alley and appeared to be alive and well. Id. at ¶ 4. The women returned to the house
and reported this information to McWhorter. Id.
       {¶ 7} McWhorter further attested that he "does not remember Charles Dunkle
imploring him to return to the scene of the crime" and that "[n]one of the testimony that
accuses him of doing so is accurate." Id. at ¶ 5. He further averred that appellant remained
at the house and "did not assist nor did he plan the attack on * * * Hough." Id. McWhorter
attested that he returned to the scene and "finished * * * Hough himself," and that appellant
"did not assist, encourage or aid him in any way in the killing." Id. at ¶ 6. According to
McWhorter, he "killed * * * Hough because of how he treated his mother and there was no
other reason." Id. He further stated that "[t]here was also no other assailants but him." Id.
       {¶ 8} McWhorter further averred that he did not tell the police, his attorney, or the
judge that he was solely responsible for Hough's death. Id. at ¶ 7. He did not tell the police
because he "wanted to avoid trouble." Id. He attested that "[t]his is the first he accepts
responsibility for what he did to * * * Hough." Id. According to McWhorter, he "has been
incarcerated for over ten years and wishes to set the record straight regarding Charles
Dunkle" and "it is the right thing to do." Id. at ¶ 7, 8. He further stated that "Charles Dunkle
has not provided him with any money or assistance to [him] or his family" and "has not
threatened him or his family." Id. at ¶ 8. McWhorter asserted that he "is telling the truth
and asks the court to give Charles Dunkle a new trial." Id.
       {¶ 9} Appellant also attached to his motion for leave his own affidavit dated "This
__ day of June 2019." Therein, appellant averred that "Mr. McWhorter testified against
him at his trial." (Appellant Aff. at ¶ 2.) He further stated that McWhorter did not contact
No. 19AP-820                                                                                 4

him "to state the truth" until "late 2018." Id. at ¶ 3, 4. Appellant also attested that
McWhorter provided an affidavit containing information "exonerating him" and that said
information "was not available at trial, within the one hundred and twenty days provided
by rule, or until 2018." Id. at ¶ 5.
       {¶ 10} On November 5, 2019, the trial court filed a decision and entry denying
appellant's motion for leave to file a delayed motion for new trial. Specifically, the court
found that appellant's motion for leave was untimely, as it was not filed within 120 days of
the verdict as required by Crim.R. 33(B). The court further found that McWhorter's
affidavit did not constitute newly discovered evidence within the meaning of Crim.R. 33.
The court also found that appellant had failed to establish by clear and convincing evidence
that he was unavoidably prevented from discovering the evidence within the initial 120-day
period for filing a motion for new trial. Id. As the trial court's denial of appellant's motion
for leave essentially rendered moot his motion for new trial, the trial court did not rule on
it.
       {¶ 11} In a timely appeal, appellant advances a single assignment of error for our
review:
               The trial court abused its discretion in denying appellant's
               motion for leave to file a motion for new trial.

       {¶ 12} Crim.R. 33 governs motions for new trial in criminal proceedings. Crim.R.
33(A) provides the grounds upon which a defendant may receive a new trial. As relevant
here, Crim.R. 33(A)(6) provides that a defendant may be granted a new trial "[w]hen new
evidence material to the defense is discovered which the defendant could not with
reasonable diligence have discovered and produced at the trial." A defendant must file a
motion based upon Crim.R. 33(A)(6) within 120 days after the date on which a verdict or
decision was rendered against him. Crim.R. 33(B). However, "[i]f it is made to appear by
clear and convincing proof that the defendant was unavoidably prevented from the
discovery of the evidence upon which he must rely, such motion shall be filed within seven
days from an order of the court finding that he was unavoidably prevented from discovering
the evidence within the one hundred twenty day period." Id.
       {¶ 13} Accordingly, where a defendant misses the 120-day filing deadline, Crim.R.
33 mandates a two-step procedure. State v. Cashin, 10th Dist. No. 17AP-338, 2017-Ohio-
No. 19AP-820                                                                                    5

9289, ¶ 15, citing State v. Graggs, 10th Dist. No. 16AP-611, 2017-Ohio-4454, ¶ 13. The
defendant must first seek leave from the trial court to file a delayed motion for new trial.
The motion for leave must be supported by clear and convincing proof that the defendant
was unavoidably prevented from learning of the newly discovered evidence within the 120-
day period for filing a Crim.R. 33(A)(6) motion. Id., citing Graggs at ¶ 13. Clear and
convincing evidence is " 'that measure or degree of proof which is more than a mere
"preponderance of the evidence," but not to the extent of such certainty as is required
"beyond a reasonable doubt" in criminal cases, and which will produce in the mind of the
trier of facts a firm belief or conviction as to the facts sought to be established.' " State v.
Schiebel, 55 Ohio St.3d 71, 74 (1990), quoting Cross v. Ledford, 161 Ohio St. 469 (1954),
paragraph three of the syllabus.
       {¶ 14} A defendant is unavoidably prevented from filing a timely motion for new
trial if he " 'had no knowledge of the existence of the ground supporting the motion for new
trial and could not have learned of the existence of that ground within the time prescribed
for filing the motion for new trial in the exercise of reasonable diligence.' " Cashin at ¶ 16,
quoting State v. Walden, 19 Ohio App.3d 141, 146 (10th Dist.1984). Clear and convincing
proof that a defendant was unavoidably prevented from filing a timely motion for new trial
" 'requires more than a mere allegation that a defendant has been unavoidably prevented
from discovering the evidence he seeks to introduce as support for a new trial.' " State v.
Lee, 10th Dist. No. 05AP-229, 2005-Ohio-6374, ¶ 9, quoting State v. Mathis, 134 Ohio
App.3d 77, 79 (1999).
       {¶ 15} If the trial court grants the motion for leave, the defendant must then file his
actual motion for a new trial. Cashin at ¶ 16, citing State v. Noor, 10th Dist. No. 16AP-340,
2016-Ohio-7756, ¶ 11. In that motion, the defendant must demonstrate that the new
evidence: " ' "(1) discloses a strong probability to that it will change the result if a new trial
is granted, (2) has been discovered since the trial, (3) is such as could not in the exercise of
due diligence have been discovered before the trial, (4) is material to the issues, (5) is not
merely cumulative to former evidence, and (6) does not merely impeach or contradict the
former evidence." ' " Id. at ¶ 15, quoting State v. Hawkins, 66 Ohio St.3d 339, 350 (1993),
quoting State v. Petro, 148 Ohio St. 505 (1947), syllabus.
No. 19AP-820                                                                                6

       {¶ 16} The grant or denial of a motion for leave to file a delayed motion for new trial
is within the sound discretion of the trial court and will not be reversed absent an abuse of
discretion. Lee at ¶ 10, citing State v. Carr, 10th Dist. No. 02AP-1240, 2003-Ohio-2947.
An abuse of discretion means that the trial court acted in an " 'unreasonable, arbitrary, or
unconscionable' " manner or employed " 'a view or action that no conscientious judge could
honestly have taken.' " State v. Kirkland, 140 Ohio St.3d 73, 2014-Ohio-1966, ¶ 67, quoting
State v. Brady, 119 Ohio St.3d 375, 2008-Ohio-4493, ¶ 23. "Abuse-of-discretion review is
deferential and does not permit an appellate court to simply substitute its judgment for that
of the trial court." State v. Darmond, 135 Ohio St.3d 343, 2013-Ohio-966, ¶ 34.
       {¶ 17} Preliminarily, we note that the record refutes the assertions in appellant's
motion for leave and his affidavit that McWhorter testified at appellant's trial. The record
reveals that neither the state nor appellant subpoenaed McWhorter. Further, the transcript
of appellant's trial reveals that McWhorter did not testify. To be sure, a detective testified
at McWhorter's trial that in an interview conducted after Hough's murder, McWhorter
implicated appellant in the crime. State v. McWhorter, 10th Dist. No. 08AP-263, 2008-
Ohio-6225, ¶ 11. However, the state did not present these statements at appellant's trial.
Accordingly, McWhorter's affidavit does not constitute a "recantation" of his trial
testimony.
       {¶ 18} Recantation or not, appellant filed his motion for leave to file a delayed
motion for new trial more than 11 years after his guilty verdict. As such, appellant was
required to show by clear and convincing proof that he was unavoidably prevented from
discovering the evidence relied upon to support the motion for new trial within 120 days of
the verdict. In his motion for leave, appellant claimed that McWhorter wrote to him and
indicated that he "wanted to tell the truth" in order to "calm his conscience." McWhorter's
affidavit averred that he alone killed Hough and now accepts sole responsibility for the
murder.
       {¶ 19} In State v. Ambartsoumov, 10th Dist. No. 12AP-878, 2013-Ohio-3011, this
court held that a defendant is not unavoidably prevented from discovering an exculpatory
witness when the defense knew or should have known of the witness prior to the trial. Id.
at ¶ 21-30. We noted that "[o]ther Ohio courts have similarly held that a defendant was not
'unavoidably prevented from discovering the evidence' where the witnesses were known to
No. 19AP-820                                                                                   7

the defense prior to trial." Id. at ¶ 22, citing State v. Saban, 8th Dist. No. 73647 (Mar. 18,
1999); State v. Nicholson, 8th Dist. No. 70916 (May 1, 1997). We also cited federal case law
establishing that " 'if a defendant is aware of the evidence at the time of trial, then it is not
newly discovered evidence under Rule. 33.' " Id. at ¶ 23, quoting United States v. Sims, 72
Fed.Appx. 249, 252 (6th Cir.2003). We specifically quoted the following passages from
Sims: " 'where a witness who has indicated to the defendant * * * an unwillingness to testify
truthfully at trial * * * but later supplies an affidavit exonerating the defendant of the
offense, the affidavit is merely newly available evidence, but it not newly discovered
evidence.' (Emphasis sic.) * * * Thus, 'a post-trial affidavit exonerating the defendant that
was provided by a witness who could have been called at trial, but was not, can never be
considered newly discovered evidence under Rule 33.' " Id. at ¶ 23, quoting Sims, citing
United States v. Turns, 198 F.3d 584 (6th Cir.2000).
       {¶ 20} Here, appellant clearly knew about McWhorter prior to trial and could have
called him to testify. Appellant's suggestion that McWhorter's statement to the police
implicating him in Hough's murder justifies his failure to call him as a witness at trial is
misplaced. Appellant could still have subpoenaed McWhorter to testify and tested the
credibility of any statements he may have made during his testimony. In State v. Davis,
10th Dist. No. 03AP-1200, 2004-Ohio-6065, Davis filed an untimely motion for new trial,
relying on the affidavit of Dennis White, who confessed to the crimes after Davis was
convicted. Davis did not call White as a witness at trial because White told a defense
investigator that Davis had committed the crimes. The trial court denied Davis's motion
on grounds that he had failed to prove by clear and convincing evidence that he was
unavoidably prevented from discovering the evidence within 120 days of the verdict. The
trial court specifically noted that had Davis exercised due diligence, he could have offered
evidence of White's guilt at trial. This court affirmed, holding that White's confession did
not constitute newly discovered evidence entitling Davis to relief under Crim.R. 33:
              Appellant failed to prove that White's confession, submitted 11
              years after appellant's conviction, could not, in the exercise of
              due diligence, have been discovered prior to trial. Although
              White was available to testify, appellant never called him to the
              witness stand to test his credibility. What White would or
              would not have said on the witness stand was certainly relevant
              to appellant's decision on whether to call White to the stand.
              But this is not itself "newly discovered" evidence under Crim.R.
No. 19AP-820                                                                              8

               33. Appellant had the option of subpoenaing White and, if
               necessary, discrediting any perjured testimony. White's
               affidavit, presented by appellant, implicating White as the
               principal in the robbery and assault does not require the trial
               court to grant a motion for new trial filed over a decade after
               the crimes. Petro, supra. Furthermore, based on the evidence
               presented at trial, the jury found appellant guilty beyond a
               reasonable doubt.

Id. at ¶ 13 (internal citations omitted).
         {¶ 21} Just as Davis could have discovered White's post-trial statement in the
exercise of due diligence, appellant could have discovered McWhorter's statement that he
alone killed Hough. Appellant's contention that he could not have discovered McWhorter's
confession during or immediately after trial because McWhorter had only recently decided
that he wished to "set the record straight" is of no avail. McWhorter, having already been
tried and sentenced, was in state custody at the time of appellant's trial. Accordingly,
appellant knew McWhorter's whereabouts and that he was available to testify. That
McWhorter had previously implicated appellant in the murder does not excuse appellant
from subpoenaing him and, if necessary, discrediting any perjured testimony McWhorter
may have offered.
         {¶ 22} We further note that the jury presumably found appellant guilty, at least in
part, on the testimony provided by Heather and Michelle, who averred that appellant urged
McWhorter to return to the scene and finish Hough off and then told them upon his return
to the house that he had repeatedly beat Hough in the head with a board. As noted above,
in the affidavit attached to appellant's motion for leave, McWhorter averred that "none of
the testimony that accuses him of doing so is accurate." (McWhorter Aff. at ¶ 5.) While
McWhorter's affidavit purports to discredit the testimony provided by Heather and
Michelle, appellant did not attach to his motion for leave an affidavit from either Heather
or Michelle recanting their trial testimony. Accordingly, while McWhorter now takes full
responsibility for Hough's murder, appellant does not explain how McWhorter's confession
can be reconciled with the trial testimony of Heather and Michelle implicating him in the
crime.
         {¶ 23} Moreover, even if we were to accept appellant's premise that he was
unavoidably prevented from discovering McWhorter's confession because he had no reason
No. 19AP-820                                                                                 9

to suspect that McWhorter would ever "tell the truth" about Hough's murder, appellant has
failed to demonstrate that he filed his motion for leave within a reasonable time after
learning of McWhorter's confession and procuring McWhorter's affidavit memorializing it.
       {¶ 24} A " 'trial court may require a defendant to file his motion for leave to file
within a reasonable time after he discovers the evidence.' " State v. Berry, 10th Dist. No.
06AP-803, 2007-Ohio-2244, ¶ 37, quoting State v. Griffith, 11th Dist. No. 2005-T-0038,
2006-Ohio-2935, ¶ 15. Thus, even if a defendant establishes that he was unavoidably
prevented from filing his motion for a new trial within the time limits set forth in Crim.R.
33(B), if there was an " 'undue delay in filing the motion after the evidence was discovered,
the trial court must determine if that delay was reasonable under the circumstances or that
the defendant has adequately explained the reason for the delay.' " State v. N.D.C., 10th
Dist. No. 15AP-63, 2015-Ohio-3643, ¶ 16, quoting State v. Stansberry, 8th Dist. No. 71004
(Oct. 9, 1997).
       {¶ 25} Here, appellant's affidavit states that McWhorter contacted him in "late
2018." McWhorter's affidavit does not divulge when he contacted appellant. McWhorter
states only that he had been incarcerated for over ten years and wished to set the record
straight about appellant. Further, although appellant states in his motion for leave that his
counsel obtained McWhorter's affidavit "as soon as he could to secure this information,"
appellant's affidavit contains no information regarding counsel's contacts with McWhorter,
and the record does not include an affidavit from appellant's counsel delineating his efforts
to obtain McWhorter's affidavit or when the affidavit was obtained. Further, McWhorter's
affidavit is not dated, and neither appellant's motion nor his affidavit indicates when
McWhorter signed the affidavit or provided it to him. Thus, it is impossible to determine
whether appellant secured McWhorter's affidavit within a reasonable time after
McWhorter contacted him. In any event, appellant did not file his motions until August 19,
2019. Appellant provides no explanation for the delay between "late 2018" when he was
contacted by McWhorter and the filing of the motions on August 19, 2019.
       {¶ 26} Based on the record before this court, we find that appellant failed to establish
by clear and convincing proof that he was unavoidably prevented from discovering the
evidence relied upon to support his motion for new trial, i.e., McWhorter's confession,
within 120 days of the verdict. We further find that appellant failed to file his motion for
No. 19AP-820                                                                           10

leave to file a delayed motion for new trial within a reasonable time after discovering
McWhorter's confession. As such, the trial court did not abuse its discretion in denying
appellant's motion for leave to file a delayed motion for new trial.
       {¶ 27} Based on the foregoing, appellant's single assignment of error is overruled,
and the judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.
                        BEATTY BLUNT and ZAYAS, JJ., concur.
              Zayas, J., of the First Appellate District, sitting by assignment
              in the Tenth Appellate District.

                                     ____________